United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                          October 30, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 06-30069
                             Summary Calendar


                          JASON CHAVANEL; ET AL.,

                                                                 Plaintiffs,

                              JASON CHAVANEL,

                                                    Plaintiff-Appellant,

                                  versus

JAMES LEBLANC; JAMES FELKER; STEVEN THOMAS; JODY BENDILY; KENNETH
   HUTCHINSON; RAY SCHEXNAYDER; LINDA RAMSAY; RICHARD STALDER,

                                                    Defendants-Appellees.



          Appeal from the United States District Court
               for the Middle District of Louisiana
                           (3:04-CV-749)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jason Chavanel, Louisiana prisoner # 407939, appeals, pro se,

the dismissal of his 42 U.S.C. § 1983 complaint for failure both to

state a claim upon which relief can be granted and to exhaust

administrative remedies. Although he renews the allegations of his

complaint,     Chavanel   does   not   challenge   the   district     court’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
conclusion that his claims were barred by Heck v. Humphrey, 512

U.S. 477 (1994), expiration of the limitations period, failure to

state a claim upon which relief may be granted, and failure to

exhaust administrative remedies.

     By failing to brief any argument challenging the district

court’s reasons for dismissal, Chavanel has abandoned those issues.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

     Chavanel contends that the district court erred in declining

to exercise supplemental jurisdiction over his state-law claims.

Because the district court dismissed Chavanel’s federal claims, the

dismissal without prejudice of the state-law claims was not an

abuse of discretion.   E.g., Bass v. Parkwood Hosp., 180 F.3d 234,

246 (5th Cir. 1999).

                                                        AFFIRMED